EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cathy Moore on 5/17/2022.

The application has been amended as follows: 

In claim 1, line 4, after “carrier material is”, releasably has been inserted. 

In claim 1, line 5, after “retaining elements,”, wherein the active-containing carrier material consists of a fibrous nonwoven web, a textile material, a woven fabric, a knitted fabric not produced by weft knitting with independently-movable needles, a sponge-shaped material, a sponge cloth or a gel-forming polymer, has been inserted.

In claim 14, lines 2-5, everything after “liquid-saturated carrier” has been deleted and material. has been inserted therefore.

In claim 21, line 8, after “the carrier material”, “comprises fibers consisting” has been deleted and consists has been inserted therefore.

In claim 22, line 7, after “said carrier material”, “comprises” has been deleted and consist of has been inserted therefore. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for a transdermal therapeutic system with an active-containing carrier material which is releasably secured (especially hook and loop tape as in claims 21 and 22) to a backing layer, where the backing layer comprises one or more retaining elements and the carrier material consists of the particular claimed materials (note the active-containing carrier material is interpreted as a material capable of containing an active, not an active and a carrier material). The closest art teaches all the limitations but the active-containing carrier material consisting of the claimed materials, rather the examiner’s interpretation relied upon a what is essentially a frame 40 for the carrier material 80, as the retaining elements are on the frame 40, to attach to backing layer 10. To move the retaining elements such that they interact with the active-containing material (the backing layer is disposed on said active-containing carrier material in claim 1, and the active-containing carrier material as the hoop side of the hook and loop tape in claims 21 and 22) would require extensive rework and such a rework would be based on inappropriate hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783